While I agree with my colleagues that the law of Ohio requires us to vacate the judgment granting Coleman's expungement, I write separately in the hope that *Page 729 
the legislature will consider amending the expungement statute to give our trial judges discretion in the granting of expungements. The present law gives judges discretion to deny an expungement to a defendant who otherwise meets the definition of a first offender. This is proper and reasonable, in that certain offenders and certain offenses do not warrant expungement under any circumstances. The problem is that the reverse is also true, that certain defendants who do not technically meet the present definition of first offender would clearly benefit from the statute's remedial purpose, and our trial judges, who are in the best position to make this decision, are handcuffed by the present law.
In Barker v. State (1980), 62 Ohio St.2d 35, 41, 16 O.O.3d 22, 26, 402 N.E.2d 550, 555, the Ohio Supreme Court wrote that the purpose of the expungement statute "is to provide remedial relief to qualified offenders in order to facilitate the prompt transition of these individuals into meaningful and productive roles." The court went on to hold that as with all remedial provisions, the expungement statute should be liberally construed to promote its purpose. That purpose, it seems to me, is to encourage those who have committed crimes, who have been appropriately punished, and who have been properly rehabilitated to get on with their lives. Nowhere, perhaps, is this more important than in getting and keeping a job. We want to encourage all of our citizens to have productive employment.
Upon review of the transcript of the hearing, it is apparent that the trial judge, in attempting to grant expungement, was influenced by the fact that Coleman was young at the time he committed the offenses, had committed no other offenses in over twenty-one years, and was seeking the expungement to get a better job. All of this seems to comport with the policies discussed in Barker, supra, and yet our trial judges are unable to effectuate these goals under the present statute. *Page 730